Citation Nr: 0419580	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  00-21 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a cervical spine 
disability, manifested by bilateral arm pain.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1978.  A prior two-year period of active duty 
service has not been verified.  The veteran later served with 
the Army National Guard, to include a period of active duty 
for training from May 25, 1996 to June 15, 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision in 
which the RO denied the veteran's claims for service 
connection for headaches and for bilateral arm pain.  The 
veteran filed a notice of disagreement (NOD) in June 2000.  
The RO issued a statement of the case (SOC) in July 2000, and 
the veteran filed a substantive appeal in September 2000.  .

In February 2001, the veteran testified during a hearing 
before the undersigned Veterans Law Judge in Washington, DC; 
a transcript of that hearing is of record.  

In June 2001, the Board remanded the veteran's claims to the 
RO for additional development.  In a September 2003 decision, 
the RO granted the veteran's claim for service connection for 
headaches, assigning a 10 percent rating, effective May 8, 
1998, the date of claim.  Because the benefit sought on 
appeal has been granted, this issue is no longer before the 
Board for appellate consideration.  Also in September 2003, 
and again in June 2004, the RO issued a supplemental SOCs 
(SSOC) reflecting the continued denial of service connection 
for a cervical disability, manifested by bilateral arm pain.  
That matter is the only issue remaining on appeal.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.  





REMAND

Unfortunately, the claims file reflects that further remand 
of this matter is warranted, even though such will, 
regrettably, further delay a final decision on the claim 
remaining on appeal.

The veteran asserts that his current cervical spine 
disability, manifested by bilateral arm pain, is related to 
an injury he sustained in May 1996 while on active duty the 
Army National Guard when a duffel bag hit him in the head.  

Review of the record reveals that, in September 2003, the 
veteran underwent VA examination of his cervical spine.  With 
regard to a relationship between the veteran's May 1996 
injury in service and his current disability, the examiner, 
Dr. J. Bumgartner, noted that, "[c]ervical pain and upper 
extremity symptoms may be residual of injury, although 
alternatively may be related to cervical spine disease status 
post two cervical surgical procedures.  Injury as described 
in 1996 would not have caused cervical spine disease, but 
could have exacerbated pre-existing disease."  Although the 
examiner stated that he reviewed the claims file, the 
examination report does not include mention of the veteran's 
on the job injury in May 1999, when he fell twenty feet off a 
ladder injuring his neck, back and right arm.  Additionally, 
the examiner failed to address a June 1999 report from 
private physician Dr. Downing, which attributes the veteran's 
current cervical spine disability to his May 1999 on the job 
injury.  Finally, there is no indication that the examiner 
has related any potential exacerbation of the veteran's 
cervical spine disease in 1996 to his current cervical spine 
disability.  Given the omissions in the opinion of record, 
the Board finds that this opinion is not sufficient to decide 
the claim on appeal.  See 38 U.S.C.A. § 5103A.  Hence, the RO 
should obtain a supplemental opinion from the September 2003 
examiner, arranging for the veteran to undergo examination 
only if the physician is unavailable, or is unable to render 
the requested opinion without again examining the veteran.  

In the event that an examination is necessary, the veteran is 
advised that the purpose of any examination requested 
pursuant to this remand is to obtain information or evidence 
that may be dispositive of the appeal.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  Hence, failure to 
report to any such scheduled examination, without good cause, 
may well result in a denial of the claim.  See 38 C.F.R. § 
3.655 (2003).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file copy(ies) of the 
notice(s) of the examination sent to him by the pertinent VA 
medical facility.    

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  The RO 
should also invite the veteran to submit all evidence in his 
possession.  After providing the appropriate notice, the RO 
should obtain any additional evidence for which the veteran 
provides sufficient information and, if necessary, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one year period).    

2.  After the time period for the 
veteran's response has expired, or all 
records and/or responses from each 
contacted entity are associated with the 
claims file, the RO should forward the 
veteran's entire claims file to Dr. 
J. Bumgartner, the examiner that 
conducted the veteran's September 5, 
2003, examination, with a request for a 
supplemental opinion to clarify the prior 
opinion regarding exacerbation of the 
veteran's cervical spine disability.  
Specifically, Dr. Bumgartner should 
provide an opinion addressing whether it 
is at least as likely as not (i.e., there 
is at least a 50 percent probability) 
that (a) the veteran's cervical spine 
disability was permanently increased in 
severity as a result of the May 1996 
injury reported during active duty for 
training; and, if so, (b) that such 
increase in severity has resulted in the 
veteran's current cervical spine 
disability.  In providing the requested 
opinion, the examiner should specifically 
address his intervening May 1999 on-the-
job injury when he fell from a twenty 
foot ladder, and Dr. Downing's June 1999 
statement.

In the event that Dr. Bumgartner is 
unavailable or is unable to provide the 
requested opinions without examining the 
veteran, the RO should arrange for the 
veteran to undergo VA orthopedic 
examination of his cervical spine (by Dr. 
Bumgartner, if appropriate).  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the physician designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All necessary tests, 
studies and consultations deemed 
necessary should be accomplished (with 
all findings made available to the 
examiner prior to the completion of his 
report), and all clinical findings should 
be reported in detail.
 
The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached (to include, as appropriate, 
citation to specific evidence of record), 
in a printed (typewritten) report.
 
3.  If an examination is scheduled, and 
the veteran ails to report, the RO must 
obtain and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran.
 
4.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  
 
5.  The RO must also review the claims 
file to ensure that any additional 
notification and/or development required 
by the VCAA has been accomplished.  
 
6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.    
 
7.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC (to include citation to 
all additional legal authority 
considered, along with clear reasons and 
bases for all determinations) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  
 
The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).
 
This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The




Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2000), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).




